DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne et al. (5,425,242) in view of Yu et al. (2018/0015408 A1).
Dunne et al. ‘242 disclose a refrigerant recovery system comprising first and second adsorbent canisters (24,26) for adsorbing refrigerant, an inlet (1) for a mixture of refrigerant and non-condensable gas such as air, valves (V-1,V-2) to control inlet gas flow to the canisters, outlets (8,21) with valves (V-3,V-4) to control the flow of non-condensable gas to a vent (10), a vacuum source (28) in a recovery line (19), and valves (L-5,L-6 in Figure 2) that control the flow of recovered refrigerant from a canister being regenerated (see figures 1, 2, col. 3, lines 7-52, col. 9, line 8 to col. 10, line 24, claims 1, 2, 12).  The adsorbent can be silica gel or activated carbon (col. 6, lines 36-42).  The beds include heaters (25,27) in the form of a core (pictured) or jacket to provide heat to desorb the adsorbed refrigerant (col. 6, lines 20-24).
The instant claims differ from the disclosure of Dunne et al. ‘242 in that the canisters have a length:diameter ratio of at least 3:1 and that there is a slideably removable baffled divider disposed in the housing and having a plurality of radially extending fins that abut the canister inner surface to divide it into chambers.
Yu et al. ‘408 disclose an adsorbent canister (100) including a slideably removable divider (300) with radially extending fins (310) that abut the inner surface of the canister to create four chambers (see figures 2B, 2C, paragraphs 4, 35).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the canisters of Dunne et al. ‘242 by using the baffle arrangement of Yu et al. ‘408 in order to provide temperature uniformity by spreading the heat created by adsorption.  A non-uniform temperature distribution in the interior of the bed caused by poor heat conductance is improved.  Also, the time for each cycle is shortened, the amount of target compound capturing is increased, and the regeneration energy consumption per unit is reduced (see Yu et al. paragraph 10).  Removability of the heat conducting divider (300) allows for convenient changing of reactant/adsorbent material (see Yu et al. paragraph 37), which becomes necessary when an adsorbent develops an unacceptable heel of non-desorbable gas or due to attrition.
Regarding the bed size ratio, it is submitted that one skilled in the art would have known to lengthen a bed to increase the contact time and amount of impurity that can be removed on additional adsorbent material, while still providing an acceptable pressure drop and bed length in a given application area.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne et al. ‘242 in view of Yu et al. ‘408 as applied to claim 5 above, and further in view of Frommer et al. (5,573,665).
Dunne et al. ‘242 in view of Yu et al. ‘408 disclose all of the limitations of the claims except that the baffle includes apertures that allow flow between the chambers in a serpentine pattern.  Frommer et al. ‘665 disclose a cylindrical water treatment canister (11) having three baffle fins (12) extending radially from an axis to the canister walls to divide the canister into three chambers (15,16,17), and apertures in the baffles for allowing flow between the chambers in a serpentine pattern (see figure, col. 1, lines 31-35, col. 2, lines 37-44, 59-67, col. 3, lines 23-27, col. 4, lines 3-15).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the canister of the primary references by using the baffle arrangement of Frommer et al. ‘665 in order to provide an increased length to diameter ratio in a standard cartridge. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne et al. ‘242 in view of Yu et al. ‘408 as applied to claim 1 above, and further in view of Ma et al. ‘262.
Dunne et al. ‘242 in view of Yu et al. ‘408 disclose all of the limitations of the claim except that the valves are configured to direct the gas mixture to one canister while another is being regenerated.  Ma et al. ‘262 disclose a refrigerant recovery arrangement as described in paragraph 9 above, including alternative arrangements for serial or parallel flow to canisters (paragraph 30).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of the primary references by using the parallel flow arrangement of Ma et al. ‘262 in order to provide continuous, uninterrupted recovery of refrigerant.
Allowable Subject Matter
Claims 11-18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for the purge system of claim 11 wherein the valves are configured to perform a cycle including regeneration, cooldown, standby and saturation steps in the four canisters as recited in the claim.  Regarding claim 18, the prior art fails to disclose the baffled divider disposed within the housing and a heating element extending along a central axis of the divider and offset from the central axis, in combination with the other recited structural limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.  First it is noted that the arguments relating to claims 11-18, 21 and 22 are found persuasive and those claims are now allowable over the prior art.
Regarding claim 1, applicant argues that the Yu reference cannot be used to modify the device of Dunne because that device only uses internal heaters and does not have the problems that are solved by the baffle of Yu.  The examiner disagrees and maintains the rejection because Dunne discloses that the heater can be disposed internally or externally as a heating jacket (col. 6, line 20-24).  This makes the combination with Yu possible because the conducting divider would provide all of the benefits described in paragraph 37 of the reference and discussed in paragraph 7 above.  
Applicant also argues that the examiner did not provide any reasoning for why one skilled in the art would provide a baffle that is removeable from the housing.  The examiner agrees with this, but maintains that reasoning was given for why one would use the baffle of Yu (which is removable) in the housing of Dunne (in order to provide temperature uniformity by spreading the heat created by adsorption).  Additional reasoning is provided in paragraph 7 above relating only to the removability of the baffle: Removability of the heat conducting divider (300) allows for convenient changing of reactant/adsorbent material (see Yu et al. paragraph 37), which becomes necessary when an adsorbent develops an unacceptable heel of non-desorbable gas or due to attrition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl